07-4948-ag; 08-0180-ag
Wang v. Holder




                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 29 th day of July, two thousand ten.

PRESENT:
         DENNIS JACOBS,
              Chief Judge,
         JON O. NEWMAN,
         PIERRE N. LEVAL,
              Circuit Judges.
____________________________

XIUHUI WANG v. HOLDER, 1                                           07-4948-ag
A095 377 798
____________________________

MEI JUAN JIANG v. HOLDER,                                          08-0180-ag
A097 760 104
____________________________

         UPON DUE CONSIDERATION of these petitions for review, it



         1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
General Eric. H. Holder, Jr., is automatically substituted for former
Attorney General Michael B. Mukasey.

03292010-1-2
is hereby ORDERED, ADJUDGED, AND DECREED, that the petitions

for review are DENIED, in part, and DISMISSED, in part.

        Both of these petitions challenge a decision of the Board

of     Immigration          Appeals    affirming     an     Immigration          Judge’s

decision pretermitting petitioners’ applications for asylum

and denying their applications for withholding of removal and

relief under the Convention Against Torture (“CAT”).

        Title 8, Section 1158(a)(3) of the United States Code

provides that no court shall have jurisdiction to review the

agency’s finding that an asylum application was untimely under

8 U.S.C. § 1158(a)(2)(B), or its finding of neither changed

nor     extraordinary            circumstances     excusing    the       untimeliness

under          8   U.S.C.    §    1158(a)(2)(D).          Notwithstanding            that

provision, however, this Court retains jurisdiction to review

constitutional claims and “questions of law.”                             8 U.S.C. §

1252(a)(2)(D).             Because    petitioners     have    raised          neither   a

constitutional              claim    nor   a     question    of        law,     we   lack

jurisdiction          to     review   their      challenges       to    the     agency’s

pretermission of their applications for asylum.                               8 U.S.C. §

1158(a)(3).

        Petitioners’ applications for withholding of removal and


03292010-1-2                               -2-
CAT relief were based primarily on the birth of one or more

children in the United States.       For largely the same reasons

this Court set forth in Jian Hui Shao v. Mukasey, we find no

error in the challenged BIA decisions.       546 F.3d 138, 168-72

(2d Cir. 2008).

       For the foregoing reasons, these petitions for review are

DENIED, in part, and DISMISSED, in part.     As we have completed

our review, any stay of removal that the Court previously

granted in these petitions is VACATED, and any pending motion

for a stay of removal in these petitions is DISMISSED as moot.

Any pending request for oral argument in these petitions is

DENIED in accordance with Federal Rule of Appellate Procedure

34(a)(2), and Second Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




03292010-1-2                   -3-